884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KEYSTONE PRODUCTION COMPANY, Plaintiff-Appellant,v.Charles R. MILLER, Jr., David L. Schwab, William A. Thorne,and Citizens Bank of Cookeville, Tennessee,Defendants-Appellees.
No. 88-5912.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from the final judgment of the district court sustaining defendants' motion to dismiss.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting the motion to dismiss.  Accordingly, the judgment of the district court is AFFIRMED upon the reasoning set forth in its memorandum opinion of July 20, 1988.